DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Status of Application
In response to Office action mailed 06/21/2022 (“06-21-22 OA”), Applicants amended claims 1 and 21, and added claims 25-26 in the response filed 10/21/2022 (“10-21-22 Remarks”).   
Claim(s) 1-16 and 21-26 are pending examination.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21-24 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (PG Pub 2018/0102313; hereinafter Shih), Lee et al. (PG Pub 2019/0238134; hereinafter Lee) and Sikka et al. (PG Pub 2019/0295952; hereinafter Sikka).

    PNG
    media_image1.png
    461
    969
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 13 provided above, Shih teaches a package 10 (para [0010-0049]) comprising: 
an interposer structure (annotated “interposer” in Fig. 13 above) free of any transistors (see Fig. 13), the interposer structure comprises: an interconnect device 613; a dielectric film 550 (para [0037]) surrounding the interconnect device (see Fig. 13); and 969a first metallization pattern 414 (para [0051]) bonded to the interconnect device (see Fig. 13); 
a first device die 11 (para [0044]) bonded (annotated “bonded” in Fig. 13) to an opposing side of the first metallization pattern (top side of 414) as the interconnect device (bottom side of 414) (see Fig. 13); and 
a second device die 12 (para [0044]) bonded to a same side of the first metallization pattern as the first device die (see Fig. 13), wherein the interconnect device electrically connects the first device die to the second device die (para [0045] and see Fig. 13).  
Shih teaches the first metallization pattern 414, he does not explicitly teach the first metallization pattern comprises: “a first conductor extending continuously from a first connector of the first device die to a second connector of the interconnect device; and a second conductor extending continuously from a third connector of the second device die to a fourth connector of the interconnect device.”

    PNG
    media_image2.png
    385
    738
    media_image2.png
    Greyscale

In the same field of endeavor, see the Examiner’s mark-up of Fig. 40F provided above, Lee teaches a package (title) comprising: a first metallization pattern (558,586,563) comprises: 
a first conductor 558 (para [0908]; “via”) extending continuously from a first connector 586 (“1st connector”)(para [1104]) of a first device die 317 (“1st die”)(para [1113]) to a second connector 563 (“2nd connector”)(para [0923]) of an interconnect device 100 (para [0328])(see Fig. 40F); and a second conductor 558 extending continuously from a third connector 586 (“3rd connector”) of a second device die 317 (“2nd die”) to a fourth connector 563 (“4th connector”) of the interconnect device (see Fig. 40F).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the details of Lee’s first metallization pattern into the metallization pattern of Shih, for the purpose of providing electrical communication between dies with a package.
 Shih does not explicitly teach “the interconnect device overlaps both the first device die and the second device die.”

    PNG
    media_image3.png
    533
    932
    media_image3.png
    Greyscale

In the same field of endeavor, see Fig. 6 provided above, Sikka teaches a packaging structure 400 (para [0054]) comprising: an interconnect device 402 (para [0054]) overlaps both a first device die 406 (para [0054]) and the second device die 404 (para [0054]) (see Fig. 6).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnect device overlap both the first device die and the second device die, as taught by Sikka, to provide communication between the first and second die.
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih, Lee and Sikka, Shih teaches the interposer structure further comprises a passive device 612 (para [0035]) bonded to a same side of the first metallization pattern (bottom side of 414) as the interconnect device 613 (see Fig. 13), wherein the passive device is electrically connected to the first device die or the second device die (para [0037] and [0045]).  
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih, Lee and Sikka, Shih teaches the interconnect device 613 is flip chip bonded to the first metallization pattern 414 (See Fig. 13).  
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih, Lee and Sikka, Shih teaches the interposer structure further comprises: a second interconnect structure 710 on an opposing side of the dielectric film 550 as the first metallization pattern 414; and a through via 510 extending through the dielectric film (see Fig. 13), wherein the through via electrically connects the second interconnect structure to the first metallization pattern (see Fig. 13).  
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih, Lee and Sikka, Shih teaches the first device die 11 and the second device die 12 are each directly bonded (via solder balls) to the first metallization pattern 414 (see Fig. 13).

2. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, Lee and Sikka, as applied to claim 1 above, and further in view of Tsai et al. (PG Pub 2015/0069623; hereinafter Tsai).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih and Lee, Shih teaches the interconnect device 613; wherein the interconnect device comprises electrical routing that electrically routes signals between the first device die and the second device die (para [0037] and [0045]).   
Shih does not explicitly teach the interconnect device comprises: a semiconductor substrate; and a first interconnect structure on the semiconductor substrate

    PNG
    media_image4.png
    299
    497
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 15-provided above, Tsai teaches an integrated fan-out structure (title) comprising: a device (para [0018]; die); wherein the device comprises: a semiconductor substrate 35 (para [0018]); and a first interconnect structure 40 (para [0019]; “copper pillars”) on the semiconductor substrate (see Fig. 15).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnect device of Shih comprise a semiconductor substrate and a first interconnect structure, as taught by Tsai, to thereby provide electrical commination between the die and the package it is connected with.

3. 	Claims 5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Lee, Sikka and Tsai, as applied to claim 4 above, and further in view of Lee et al. (PG Pub 2013/0127042; hereinafter Lee).
Regarding claim 5, refer to the figures provided above, in the combination of Shih, Lee, Sikka and Tsai, Tsai teaches the first interconnect structure 40 (para [0019]; “copper pillars”) over the substrate that provide the electrical routing between the die and the package. He does not explicitly teach “a pitch of the electrical routing is in a range of 0.1 µm to 5 µm).

    PNG
    media_image5.png
    115
    330
    media_image5.png
    Greyscale

In the same field of endeavor, refer to Fig. 6a-provided above, Lee teaches a semiconductor device (title) comprising: a substrate 140 (para [0051); a first interconnect structure 142a-142d (para [0052]; “conductive layer’); wherein a pitch of the electrical routing is in a range of 5-50 µm; which overlaps the claimed range of “0.1 um to 5 µm”. According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art." Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71,43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih, Lee and Sikka, Shih teaches a semiconductor device 10 (para [0010-0049]) comprising: 
an interconnect device (annotated “interposer” in Fig. 13 above) bonded to a first surface (bottom) of a first metallization structure 414, wherein the interconnect device is free of any transistors (see Fig.13); 
a passive device 612 bonded to the first surface of the first metallization structure (see Fig. 13), wherein the passive device is free of any active devices (para [0035]); 
a dielectric film 550 around the interconnect device and the passive device (see Fig. 13); 
first device die 11 bonded to a second surface of the first metallization structure (top of 414), wherein the second surface of the first metallization structure is opposite to the first surface of the first metallization structure (see Fig. 13); and 
a second device die 12 bonded to the second surface of the first metallization structure (see Fig. 13), 
wherein the interconnect device is electrically connected to both the first device die and the second device die (see Fig. 13) such that the interconnect device electrically routes signals between the first device die and the second device die.
The recited “such that the interconnect device electrically routes signals between the first device die and the second device die.” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the interconnect device connected to the first and the second device die, which Shih clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
 Regarding claim 22, refer to the Examiner’s mark-up of Fig. 13 provided above, in the combination of Shih, Lee and Sikka, Shih teaches a through via 510 on the first metallization structure (see Fig. 13), wherein the through via extends through the dielectric film 550; and a second metallization structure 710 on a surface the dielectric film opposite to the first metallization structure (bottom surface), wherein the through via electrically connects the first metallization structure to the second metallization structure (see Fig. 13).  

4. 	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (PG Pub 2018/0102313; hereinafter Shih, Sikka et al. (PG Pub 2019/0295952; hereinafter Sikka) and Hsu et al. (PG Pub 2016/0172292; hereinafter Hsu).
Regarding claim 8, refer to Fig. 13, Shih teaches a package 10 comprising: 
an interposer (annotated “interposer” in Fig. 13 above) free of transistors (see Fig. 13), the interposer comprising: an interconnect device 613;
a passive device 612; 
a dielectric film 550 burying the interconnect device and the passive device (see Fig. 13); 
a first metallization pattern 410 over the dielectric film, the interconnect device, and the passive device (see Fig. 13), 
wherein the interconnect device is bonded to a first surface (bottom surface) of the first metallization pattern by first solder regions (via solder balls on top of 613), and the passive device is bonded to the first surface of the first metallization pattern by second solder regions (via solder balls on top of 612); and 
a first device die 11 directly bonded to a second surface of the first metallization pattern (top surface of 410) by third solder regions (solder balls), wherein the first surface of the first metallization pattern is opposite to the second surface of the first metallization pattern (see Fig. 13); 
a second device die 12 directly bonded to the second surface of the first metallization pattern by fourth solder regions (solder balls) (see Fig. 13).
Shih does not explicitly teach “an interconnect device; wherein the interconnect device comprises:  a semiconductor substrate; and a first interconnect structure on the semiconductor substrate; 
a first underfill around the first solder regions, wherein the dielectric film surrounds and contacts the first underfill; wherein electrical routing in the first interconnect structure electrically routes signals between the first device die and the second device die.”
In the same field of endeavor, see Fig. 4 and Fig. 6-provided above, Sikka teaches a semiconductor device (para [0054]) comprising: an interconnect device 402 (para [0054]); wherein the interconnect device comprises:  a semiconductor substrate 408 (para [0054]); and a first interconnect structure 412 (para [0054]) on the semiconductor substrate (see Fig. 6); a first underfill 312 (para [0051]) around first solder regions 326 (para [0051]), wherein a dielectric film 310 (para [0051]) surrounds and contacts the first underfill (see cited figures); wherein electrical routing in the first interconnect structure electrically routes signals between the first device die and the second device die (see Fig. 6).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnect device overlap both the first device die and the second device die, as taught by Sikka, to provide communication between the first and second die.
Shih teaches an opposing side (bottom side) of the interposer as the first device 11 die and the second device die 12, the combined invention does not explicitly teach “a core substrate directly bonded to an opposing side of the interposer.
In the same field of endeavor, refer to Fig. 1-provided above, Hsu teaches a semiconductor package (para [0018-0030]) comprising: a core substrate 200 (para [0019]; “PCB”) directly bonded 322 to an opposing side (bottom side) of an interposer 320 (para [0022]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the core substrate, as taught by Hsu, to thereby provide power, ground and signal transmission between the input/output (I/O) connections of the package and the outside environment (para [0019]).
Shih does not teach “a core substrate directly bonded to an opposing side of the interposer as the first device die and the second device die.”   
Regarding claim 9, refer to the figures cited above, in the combination of Shih, Sikka and Hsu, Shih teaches the passive device 612 is electrically connected to the first device die 111 or the second device die 12 (via 410).  
Regarding claim 10, refer to the figures cited above, in the combination of Shih, Sikka and Hsu, Shih teaches the interposer (annotated “interposer” in Fig. 13 above) further comprises: a second interconnect structure 710 on an opposing side of the dielectric film 550 as the first metallization pattern 414 (see Fig. 13);  a first through via 510 extending through the dielectric film (see Fig. 13), wherein the first through via electrically connects the second interconnect structure to the first metallization pattern (see Fig. 13); and fifth solder regions 810 on an opposing side of the second interconnect structure (bottom side) as the first through via.  

Allowable Subject Matter
5.	Claims 11-16 and 25-26 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 11 is fully incorporated into the base claim 8.  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, the core substrate comprises: an insulating core material; a first metal cladding layer on a first side of the insulating core material; a second metal cladding layer on a second side of the insulating core material opposite the first side of the insulating core material; and a second through via extending through the insulating core material, wherein the second through via electrically connects the first metal cladding layer to the second metal cladding layer.
Claims 12-16 would be allowable, because they depend on allowable claim 11.
Claim 24 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 21 and intervening claims 22-23 or (ii) claim 24 and intervening claims 22-23 are fully incorporated into the base claim 21.  
Claim 24 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 24, the core substrate comprises: an insulating core material; a first metal cladding layer on a first side of the insulating core material, wherein the second metallization structure is directly bonded to the first metal cladding layer; a second metal cladding layer on a second side of the insulating core material opposite the first side of the insulating core material; and a second through via extending through the insulating core material, wherein the second through via electrically connects the first metal cladding layer to the second metal cladding layer.
Claim 25 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 6 or (ii) claim 25 and intervening claims 6 are fully incorporated into the base claim 1.  
Claim 25 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 25, a core substrate bonded to an opposing side of the second interconnect structure as the dielectric film.
Claim 26 would be allowable, because it depends on allowable claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895